Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 12 recite the limitation "the power mesh" in line 2.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1, 6, 8, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OKAYASU et al. (Pub NO. US 2010/0148751 A1; hereinafter Okayasu) in view of LIU et al. (Pub NO. US 2015/0212131 A1; hereinafter Liu).
Regarding Claim 1, Okayasu teaches a system (system in Fig. 8; See [0068]-[0080]) for determining impedances of a plurality of devices under test (DUT), the system comprising:
a plurality of measurement circuits (10-1, 10-2, 10-3, 24, 28 and 30 in Fig. 8 and Fig. below) coupled to the plurality of DUTs (coupled to plurality of DUT’s 22-1, 22-2, 22-3 in Fig. 8 and Fig. below), wherein each measurement circuit is configured to: 
generate a clock signal for a respective DUT (10-1, 10-2 and 10-3 generate clock signals for respective DUT’s 22-1, 22-2 and 22-3 in Fig. 8 and Fig. below; See [0068]-[0069]); 
detect a voltage of the respective DUT (measurement circuit 30 measures noise and noise is voltage; See [0070]-[0072]); and 
generate first voltage related data using the clock signal and the voltage (output of the delayed circuit s first voltage and it is related to oscillating/clock signal; See [0071]);
a fast Fourier transform (FFT) processor (38 of calculating section 26 in Fig. 8; See [0062], [0068]-[0075]) coupled to the plurality of measurement circuits (26 is coupled to 30, 10 in Fig. 8 and Fig. below), wherein the FFT processor is configured to convert the first voltage related data into second voltage related data using a fast Fourier transform for each measurement circuit (38 of 26 calculating section is doing FFT of the output signal generated by 30 in Fig. 8 and Fig. below; See [0062], [0073]); and
a controller (42 of calculating section 26 in Fig. 8 and Fig. below; See [0062]) coupled to the plurality of measurement circuits and the FFT processor (26 is coupled to 30 in Fig. 8 and Fig. below), wherein the controller is configured to calculate an noise using the second voltage related data for each measurement circuit (See [0062]-[0063], [0073]) and output the noise of each DUT for characterization of performance of each DUT (See [0075]-[0078]).

    PNG
    media_image1.png
    868
    905
    media_image1.png
    Greyscale

Okayasu teaches calculating noise for characterization of performance of each DUT (See [0075]-[0078]),
Okayasu is silent about to calculate an impedance and output impedance.
Liu teaches regarding flicker noise analysis of DUT (See [0038]) wherein to calculate an impedance and outputting impedance (to adjust impedance is to calculate impedance and output impedance; See [0038], [0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Okayasu by calculating an impedance and outputting impedance, as taught by Liu in order to measure flicker noise of DUT (Liu; [0007]).
Regarding Claim 6, Okayasu in view of Liu teaches the system of claim 1. Okayasu further teaches wherein the controller is further configured to control the measurement circuit (controller 28 is controlling clock signals and 30 in Fig. 8; See [0068]-[0075]) such that a frequency of the clock signal is equal to a first frequency value (clock signal frequency T is first frequency value in Fig. 2; See [0047]-[0048]) and a second frequency value (second frequency value 2T in Fig. 2; See [0047]-[0048]) at different times (T and 2T at different times in Fig. 2; See [0047]-[0048]), the second frequency value being greater than the first frequency value (2T is greater than T due to jitter in Fig. 2; See [0047]-[0048]).
Regarding Claim 8, Okayasu teaches a measurement device (system in Fig. 8; See [0068]-[0080]) integrated embedded within a chip, the impedance measurement device comprising: 
a measurement circuit (10-1, 10-2, 10-3, 24, 28 and 30 in Fig. 8 and Fig. below) coupled to a device under test (DUT) (coupled to plurality of DUT’s 22-1, 22-2, 22-3 in Fig. 8 and Fig. below), wherein the measurement circuit is configured to generate first voltage related data using a clock signal of the DUT and a voltage of the DUT (measurement circuit 30 measures noise and noise is voltage; See [0070]-[0072]); 
a fast Fourier transform (FFT) processor (38 of calculating section 26 in Fig. 8; See [0062], [0068]-[0075]) coupled to the measurement circuit (26 is coupled to 30, 10 in Fig. 8 and Fig. below), wherein the FFT processor is configured to convert the first voltage related data into second voltage related data using a fast Fourier transform (38 of 26 calculating section is doing FFT of the output signal generated by 30 in Fig. 8 and Fig. below; See [0062], [0073]); and 
a controller (42 of calculating section 26 in Fig. 8 and Fig. below; See [0062]) coupled to the measurement circuit and the FFT processor (26 is coupled to 30 in Fig. 8 and Fig. below), wherein the controller is configured to calculate an noise using the second voltage related data (See [0062]-[0063], [0073]) and output the noise of the DUT for characterization of performance of the DUT (See [0075]-[0078]).

    PNG
    media_image1.png
    868
    905
    media_image1.png
    Greyscale

Okayasu teaches calculating noise for characterization of performance of each DUT (See [0075]-[0078]),
Okayasu is silent about to calculate an impedance and outputting impedance.
Liu teaches regarding flicker noise analysis of DUT (See [0038]) wherein to calculate an impedance and outputting impedance (to adjust impedance is to calculate impedance and output impedance; See [0038], [0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Okayasu by calculating an impedance and outputting impedance, as taught by Liu in order to measure flicker noise of DUT (Liu; [0007]).
Regarding Claim 13, Okayasu in view of Liu teaches the impedance measurement device of claim 8. Okayasu further teaches wherein the controller is further configured to control the measurement circuit (controller 28 is controlling clock signals and 30 in Fig. 8; See [0068]-[0075]) such that a frequency of the clock signal is equal to a first frequency value (clock signal frequency T is first frequency value in Fig. 2; See [0047]-[0048]) and a second frequency value (second frequency value 2T in Fig. 2; See [0047]-[0048]) at different times (T and 2T at different times in Fig. 2; See [0047]-[0048]), the second frequency value being greater than the first frequency value (2T is greater than T due to jitter in Fig. 2; See [0047]-[0048]).
Regarding Claim 15, Okayasu teaches a method (method in Fig. 8; See [0068]-[0080]) for a device under test (DUT) (See [0068]-[0070]) using an impedance measurement device integrated embedded within a chip, the method comprising: 
generating, using a measurement circuit (10-1, 10-2, 10-3, 24, 28 and 30 in Fig. 8 and Fig. below) coupled to the DUT (coupled to plurality of DUT’s 22-1, 22-2, 22-3 in Fig. 8 and Fig. below), a clock signal for the DUT (10-1, 10-2 and 10-3 generate clock signals for respective DUT’s 22-1, 22-2 and 22-3 in Fig. 8 and Fig. below; See [0068]-[0069]); 
detecting, using the measurement circuit, a voltage of the DUT (measurement circuit 30 measures noise and noise is voltage; See [0070]-[0072]); 
generating, using the measurement circuit, first voltage related data using the clock signal and the voltage (output of the delayed circuit s first voltage and it is related to oscillating/clock signal; See [0071]); 
converting, using a fast Fourier transform (FFT) processor (38 of calculating section 26 in Fig. 8; See [0062], [0068]-[0075]) coupled to the measurement circuit (26 is coupled to 30, 10 in Fig. 8 and Fig. below), the first voltage related data into second voltage related data using a fast Fourier transform (38 of 26 calculating section is doing FFT of the output signal generated by 30 in Fig. 8 and Fig. below; See [0062], [0073]); 
calculating, using a controller (42 of calculating section 26 in Fig. 8 and Fig. below; See [0062]) coupled to the measurement circuit and the FFT processor (26 is coupled to 30 in Fig. 8 and Fig. below), an noise using the second voltage related data (See [0062]-[0063], [0073]); and
outputting, by the controller, the noise of the DUT for characterization of performance of the DUT (See [0075]-[0078]).

    PNG
    media_image1.png
    868
    905
    media_image1.png
    Greyscale

Okayasu teaches calculating noise for characterization of performance of each DUT (See [0075]-[0078]),
Okayasu is silent about to calculate an impedance and outputting impedance.
Liu teaches regarding flicker noise analysis of DUT (See [0038]) wherein to calculate an impedance and outputting noise (to adjust impedance is to calculate impedance and outputting impedance; See [0038], [0041]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Okayasu by calculating an impedance and outputting impedance, as taught by Liu in order to measure flicker noise of DUT (Liu; [0007]).
Regarding Claim 19, Okayasu in view of Liu teaches the method of claim 15. Okayasu further teaches further comprising controlling, by the controller, the measurement circuit (controller 28 is controlling clock signals and 30 in Fig. 8; See [0068]-[0075]) such that a frequency of the clock signal is equal to a first frequency value (clock signal frequency T is first frequency value in Fig. 2; See [0047]-[0048]) and a second frequency value (second frequency value 2T in Fig. 2; See [0047]-[0048]) at different times (T and 2T at different times in Fig. 2; See [0047]-[0048]), the second frequency value being greater than the first frequency value (2T is greater than T due to jitter in Fig. 2; See [0047]-[0048]).
7.	Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okayasu in view of Liu further in view of Papae et al. (Patent NO. US 5,132,613 A; hereinafter Papae).
Regarding Claim 5, Okayasu in view of Liu teaches the system of claim 1. Okayasu in view of Liu is silent about wherein the voltage detected by each measurement circuit is that of the power mesh of the respective DUT.
Papae teaches wherein the voltage detected by each measurement circuit is that of the power mesh (power mesh 22 of DUT in Fig. 2) of the respective DUT (See Col. 7, Lines 45-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Okayasu and Liu by voltage detected by each measurement circuit is that of the power mesh, as taught by Papae in order to achieve proper routing of power signals of DUT (Papae; Col. 7, Lines 60-65).
Regarding Claim 12, Okayasu in view of Liu teaches the impedance measurement device of claim 8. Okayasu in view of Liu is silent about wherein the voltage detected by the measurement circuit is that of the power mesh.
Papae teaches wherein the voltage detected by each measurement circuit is that of the power mesh (power mesh 22 of DUT in Fig. 2) of the respective DUT (See Col. 7, Lines 45-65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Okayasu and Liu by voltage detected by each measurement circuit is that of the power mesh, as taught by Papae in order to achieve proper routing of power signals of DUT (Papae; Col. 7, Lines 60-65).

Allowable Subject Matter

8.	Claims 2-4, 7, 9-11, 14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Regarding Claim 2, none of the prior art fairly teaches or suggests the system of claim 1, wherein each DUT comprises a power mesh configured to be controlled by the first voltage related data and a clock tree configured to be controlled by a frequency of the clock signal.
Claims 3-4 depend on claim 2, therefore claims 3-4 also have allowable subject matter.
10.	Regarding Claim 7, none of the prior art fairly teaches or suggests the system of claim 6, wherein the controller is further configured to control each measurement circuit such that the frequency of the clock signal switches between zero and the second frequency value at a switching frequency of a third frequency value, the third frequency value being greater than the first frequency value and smaller than the second frequency value.
11.	Regarding Claim 9, none of the prior art fairly teaches or suggests the impedance measurement device of claim 8, wherein the DUT comprises a power mesh configured to be controlled by the first voltage related data and a clock tree configured to be controlled by a frequency of the clock signal. 
Claims 10-11 depend on claim 9, therefore claims 10-11 also have allowable subject matter.
12.	Regarding Claim 14, none of the prior art fairly teaches or suggests the impedance measurement device of claim 13, wherein the controller is further configured to control the measurement circuit such that the frequency of the clock signal switches between zero and the second frequency value at a switching frequency of a third frequency value, the third frequency value being greater than the first frequency value and smaller than the second frequency value.
13.	Regarding Claim 16, none of the prior art fairly teaches or suggests the method of claim 6, further comprising:
controlling, by a power mesh of the DUT, the first voltage related data; and
controlling, by a clock tree of the DUT, a frequency of the clock signal.
Claims 17-18 depend on claim 16, therefore claims 17-18 also have allowable subject matter.
14.	Regarding Claim 20, none of the prior art fairly teaches or suggests the impedance measurement device of claim 19, further comprising controlling, by the controller, the measurement circuit such that the frequency of the clock signal switches between zero and the second frequency value at a switching frequency of a third frequency value, the third frequency value being greater than the first frequency value and smaller than the second frequency value.

Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. NAKAMURA et al. (Pub NO. US 2020/0271717 A1) discloses Multiple output isolated Power Supply for automated test equipment.
b. YANG et al. (Pub NO. US 2018/0164349 A1) discloses Peak Current Evaluation System and Method.
c. Peng et al. (Pub NO. US 2018/0031627 A1) discloses Time to Current Converter.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858